Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to application 16/958,129 and Preliminary Amendment concurrently filed on 06/25/2020.  Claims 1 – 7 were originally filed in the application.  Claims 1 – 7 remain pending in the application.

Specification Objections
2.	The specification is objected to because of following informalities:
ABSTRACT, line 2, change “first and second terminals” to [Symbol font/0x2D][Symbol font/0x2D]a first terminal and a second terminal[Symbol font/0x2D][Symbol font/0x2D].
ABSTRACT, line 3, after “each module” insert [Symbol font/0x2D][Symbol font/0x2D]of the plurality of modules[Symbol font/0x2D][Symbol font/0x2D].
ABSTRACT, line 3, change “the cells” to [Symbol font/0x2D][Symbol font/0x2D]the electric cells[Symbol font/0x2D][Symbol font/0x2D].
ABSTRACT, line 6 – 7, change “of the electric cells” to [Symbol font/0x2D][Symbol font/0x2D]said each electric cell[Symbol font/0x2D][Symbol font/0x2D].
ABSTRACT, line 7, before “connection” delete [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
ABSTRACT, line 7, change “the electric cell” to [Symbol font/0x2D][Symbol font/0x2D]said each electric cell with other electric cells[Symbol font/0x2D][Symbol font/0x2D].

Appropriate corrections are required.

Claim Objections
3.	Claims listed below are objected to because of the following informalities:  
Claim 1, line 1, before “method” insert [Symbol font/0x2D][Symbol font/0x2D]control[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 2 – 3, change “first and second terminals” to [Symbol font/0x2D][Symbol font/0x2D]a first terminal and a second terminal[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 3, after “each module” insert [Symbol font/0x2D][Symbol font/0x2D]of the plurality of modules[Symbol font/0x2D][Symbol font/0x2D].
[Symbol font/0x2D][Symbol font/0x2D]a third terminal and a fourth terminal[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 4, change “the third and fourth terminals” to [Symbol font/0x2D][Symbol font/0x2D]the third terminal and the fourth terminal[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 5, change “the third and fourth terminals” to [Symbol font/0x2D][Symbol font/0x2D]the third terminal and the fourth terminal[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 6, change “the cells” to [Symbol font/0x2D][Symbol font/0x2D]the electric cells[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 6, change “the third and fourth terminals” to [Symbol font/0x2D][Symbol font/0x2D]the third terminal and the fourth terminal[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 7, change “the module” to [Symbol font/0x2D][Symbol font/0x2D]said each module[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 7, change “a second switch control circuit” to [Symbol font/0x2D][Symbol font/0x2D]a second control circuit that control the switches[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 10, before “connection” delete [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 11, change “the successive steps of:” to [Symbol font/0x2D][Symbol font/0x2D]the following successive steps:[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 12, change “a new set point value” to [Symbol font/0x2D][Symbol font/0x2D]a set point value newly input to the first control circuit[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 14, before “connection” delete [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 14, before “disconnection” delete [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 14, before “modules” insert [Symbol font/0x2D][Symbol font/0x2D]plurality of[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 17, before “connection” delete [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 17, before “disconnection” delete [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 2, change “the group comprising” to [Symbol font/0x2D][Symbol font/0x2D]a group comprising:[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 2, before “delivery” delete [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 3, change “the first and second terminals” to [Symbol font/0x2D][Symbol font/0x2D]the first terminal and the second terminal[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 3, before “delivery” delete [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 4, change “the number” to [Symbol font/0x2D][Symbol font/0x2D]a number[Symbol font/0x2D][Symbol font/0x2D].
Claim 3, line 1 – 2, change “the memory rows” to [Symbol font/0x2D][Symbol font/0x2D]rows of the memory[Symbol font/0x2D][Symbol font/0x2D].
Claim 3, line 2 – 3, change “the successive steps of:” to [Symbol font/0x2D][Symbol font/0x2D]the following successive steps:[Symbol font/0x2D][Symbol font/0x2D].
Claim 3, line 4, change “the first and second memory rows” to [Symbol font/0x2D][Symbol font/0x2D]a first row and a second row of the memory[Symbol font/0x2D][Symbol font/0x2D].
Claim 3, line 7, before “connection” delete [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 3, line 8, before “exchange” delete [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 3, line 8, before “disconnection” delete [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 3, line 9, change “in the case” to [Symbol font/0x2D]in a case[Symbol font/0x2D][Symbol font/0x2D].
Claim 4, line 3, before “control circuit” insert [Symbol font/0x2D][Symbol font/0x2D]first[Symbol font/0x2D][Symbol font/0x2D].
Claim 4, line 3, before “pointer” insert [Symbol font/0x2D][Symbol font/0x2D]first[Symbol font/0x2D][Symbol font/0x2D].
Claim 4, line 4, change “the number” to [Symbol font/0x2D][Symbol font/0x2D]a number[Symbol font/0x2D][Symbol font/0x2D].
[Symbol font/0x2D][Symbol font/0x2D]a number[Symbol font/0x2D][Symbol font/0x2D].
Claim 4, line 5 – 6, after “the set point” insert [Symbol font/0x2D][Symbol font/0x2D]value[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 2, change “first and second terminals” to [Symbol font/0x2D][Symbol font/0x2D]a first terminal and a second terminal[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 3, after “each module” insert [Symbol font/0x2D][Symbol font/0x2D]of the plurality of modules[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 3, change “third and fourth terminals” to [Symbol font/0x2D][Symbol font/0x2D]a third terminal and a fourth terminal[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 4 (2 places), change “the third and fourth terminals” to [Symbol font/0x2D][Symbol font/0x2D]the third terminal and the fourth terminal[Symbol font/0x2D][Symbol font/0x2D]
Claim 7, line 5, after “another module” insert [Symbol font/0x2D][Symbol font/0x2D]of the plurality of modules[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 6, change “the cells” to [Symbol font/0x2D][Symbol font/0x2D]the electric cells[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 6, change “the module” to [Symbol font/0x2D][Symbol font/0x2D]said each module[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 6 – 7, change “a second switch control circuit” to [Symbol font/0x2D][Symbol font/0x2D]a second control circuit that control the switches[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 6, change “the third and fourth terminals” to [Symbol font/0x2D][Symbol font/0x2D]the third terminal and the fourth terminal[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 10, before “connection” delete [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 7, after “a new set point” insert [Symbol font/0x2D][Symbol font/0x2D]value[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 12, before “delivery” delete [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 13, change the “first and second terminals” to [Symbol font/0x2D][Symbol font/0x2D]the first terminal and the second terminal[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 14, before “connection” delete [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 15, before “disconnection” delete [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 15, before “modules” insert [Symbol font/0x2D][Symbol font/0x2D]plurality of[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 15, change “said set point” to [Symbol font/0x2D][Symbol font/0x2D]said new set point value[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 16, before “connection” delete [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 17, before “disconnection” delete [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].

Appropriate corrections are required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1, 2 and 7 are rejected under 35 U.S.C. 103 as being un-patentable over U.S. Patent Application Publication No. US 2014/0077595 A1 to Kakuya et al. in view of U.S. Patent No. 5,656915 to Eaves.

6.	As to Claim 1, Kakuya et al. show and disclose the following subject matters:
A control method for controlling an electric system (i.e., a battery energy storage system 1) having a first control circuit (i.e., a central control device 12) and a plurality of modules (electric storage devices 8,9,10,11 connected to associated converters 4,5,6,7) arranged in series between a first terminal and a second terminal (i.e., alternating-current side connecting terminals of a transformer 3) – [Fig. 1; Fig. 2; ¶¶ 0072 – 0078]; Noted that each module 8,4 includes an electric storage device 8 and an associated converter 4 – [Fig. 2];
Each module having a third terminal and a fourth terminal, at least one of the third terminal and the fourth terminal of said each module being connected to one of the third terminal and the fourth terminal of another module – [Fig. 1; ¶¶ 0098];
Each module including electric cells 83a,83b,83c and switches 82a,82b,82c connecting the electric cells 83a,83b,83c and to the third terminal and the fourth terminal of said each module at a control device 43 and at a second control circuit 44 for controlling the switches 82a,82b,82c – [Fig. 2; ¶¶ 0097, 0099, 0100];
The electric system further including at least a first data transmission bus connecting the first control circuit 12 to each second control circuit 44 –     [Fig. 2; ¶¶ 0100]; Noted that a data transmission bus is shown by dotted lines between the central control device 12 (first control circuit) and the second control circuit 44 – [Fig. 2];
The first control circuit 12 having a memory (i.e., RAM, ROM) in which, for each electric cell an identifier of the electric cell is stored – [Fig. 17; ¶¶ 0105]; Noted that each electric cell is connected by a connector (i.e. a switch) that is controlled by the first control circuit 12 via the second control circuit 44; therefore, since each connector (switch) is identified, the same is true for the electric cells connected to the connectors 82a,82b,82c – [Fig. 17];
The control method including the following successive steps: (a) receiving a new instruction (i.e., input information on a new set point value) on an alternating voltage –  [¶¶ 0079]; (b) transmitting, via the first control circuit 12 to the second control circuits 44s, first commands to connect/disconnect at least one of the electric cells of the plurality modules in order to follow said new instruction (new set point value) – [Fig. 17; ¶¶ 0079, 0214]; (c) transmitting, via a first control circuit 12 to the second control circuits 44s, 
  
	Kakuya et al. show and disclose the subject matters given above, Kakuya et al. do not teach a method of storing a priority level assigned to each electric cell in a memory for connecting the electric cells in each module.  But Eaves teach this method.
	Eaves shows and discloses the following subject matters:
A battery pack with multiple (electric) cells – [title; abstract]; 
Under control of microcontroller circuit, series connected cell groups of varying sizes are selected and prioritized for connection to a common power bus at real time speeds – [abstract; Fig. 13;  col. 6, line 65 – col. 8, line 13]; Noted that (1) each electric cell is identified and assign a priority level based on its size; (2) property levels of the electric cells of the battery pack are stored in a memory of the microcontroller for easy retrieval in real time speeds.
 
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains has applied the teaching of Eaves in storing all electric cells of a plurality of modules in a memory of the first control circuit based on priority levels in order to allow the first control circuit to accurately retrieve suitable sizes of electric cells and connect them together in series thereby achieving appropriate voltage level for each module of the plurality of modules.
                       .  
	For reference purposes, the explanations given above in response to Claim 1 are called [Response A] hereinafter.

7.	As to Claim 7, reasons are included in [Response A] given above.

8.	As to Claim 2, in addition to reasons included in [Response A] given above, Kakuya et al. show and disclose the following subject matter:
The set point value is selected from a set point for delivery of a voltage between the first terminal and the second terminal – [Fig. 1; ¶¶ 0079].

Allowable Subject Matter
9. 	Claims 3 – 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Those claims are allowed is because the prior art does not teach or fairly suggest the following subject matters:
A control method of controlling an electric system, rows of a memory are arranged by increasing ranks and wherein step c) of Claim 1 comprises a step of exchanging of a first memory row and a second memory row of the memory if a priority level of an electric cell at the first memory row is greater than a rank of the first memory row in combination with other limitations recited in Claim 3;
A control method of controlling an electric system, wherein a first control circuit uses a first pointer designating a third memory row in a memory and wherein, at step a) of Claim 1, the first control circuit modifies the first pointer to designate a fourth memory row in the memory, a number of rows between the third memory row and the fourth memory row, counting the fourth memory row, being equal to a number of electric cells to be connected of disconnected to follow the set point value in combination with other limitations recited in Claim 4;
A control method of controlling an electric system, wherein a first control circuit uses a second pointer designating a fifth memory row in a memory and the first control circuit modifies the second pointer to designate a sixth memory row in the memory adjacent to the fifth memory row when a priority level of an electric cell at the fifth memory row is equal to a rank of the fifth memory row in combination with other limitations recited in Claim 5;
A control method of controlling an electric system, wherein, in Claim 1, steps a), be, and c) are repeated cyclically, steps a) and b) being absent at least for one cycle when the set point value does not vary at said cycle in combination with other limitations recited in Claim 6.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN J LIN whose telephone number is (571)272-1899.  The examiner can normally be reached on 8:00 AM - 5:30 PM.
Jack Chiang can be reached on 571-272-74837483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
	All responses to this Office Action should be mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300. 


/SUN J LIN/Primary Patent Examiner, Art Unit 2851